Citation Nr: 0520354	
Decision Date: 07/27/05    Archive Date: 08/08/05

DOCKET NO.  03-01 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the veteran's claim of 
service connection for left shoulder disability.  The veteran 
perfected a timely appeal of this determination to the Board.

The Board notes that in a May 2000 rating decision, the RO 
denied service connection for left shoulder disability on the 
basis that the claim for this benefit was not well grounded 
under the law then in effect.  As the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) observed in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334  (Fed. Cir. 2003), however, pursuant 
to Section 7 of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
if a claim that was denied as not well grounded between July 
14, 1999, and November 9, 2000, is reconsidered de novo in 
light of the enactment of the VCAA, the claim is 
readjudicated "as if the denial or dismissal had not been 
made."  Id. at 1343-44.  Accordingly, the appeal of his left 
shoulder disability claim stems from the RO's January 2002 
rating decision.

When this matter was previously before the Board in December 
2003, it was remanded for further development and 
adjudication, which has been accomplished.  Because the RO 
has confirmed and continued the denial of the veteran's 
claim, this case has been returned to the Board for further 
appellate consideration.

As a final preliminary matter, as the Board noted in the 
December 2003 remand, although the veteran requested the 
opportunity to testify at a hearing conducted before a Member 
of the Board (now known as a Veterans Law Judge) at the local 
VA office, he failed to report for the scheduled hearing.  
Further, since that time, there is no indication that he has 
requested that the hearing be rescheduled.  As such, the 
Board finds that the veteran's request for a Board hearing 
has been withdrawn.  See 38 C.F.R. § 20.704 (2004).  


FINDINGS OF FACT

Left acromioclavicular separation, with residuals of 
fractures of the left mid and distal clavicle, had its onset 
during service.




CONCLUSION OF LAW

Left acromioclavicular separation, with residuals of 
fractures of the left mid and distal clavicle, was incurred 
in service.  38 U.S.C.A. §§ 1111, 1112, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2004); VAOPGCPREC 3-2003 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further assistance is required.

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The law further provides that a veteran who served during a 
period of war, or during peacetime service after December 31, 
1946, is presumed to be in sound condition when he or she 
entered into military service, except for conditions noted on 
the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 
2002).  Here, the Report of Medical Examination at service 
entry, dated in June 1981, shows that the veteran's upper 
extremities were found to be normal.  In addition, because 
the veteran reported a history of left shoulder problems, he 
was afforded an orthopedic consultation, and the physician 
reported that the veteran had a history of left shoulder 
subluxation that was not considered disabling.  As such, VA 
cannot presume that, at service entry, the veteran was not 
sound with respect to his left shoulder.  See Miller v. West, 
11 Vet. App. 345, 348 (1998).

In addition, in a recent precedent opinion, VA's General 
Counsel held that to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. 
Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).  

The General Counsel further declared that the provisions of 
38 C.F.R. § 3.304(b) were inconsistent with 38 U.S.C.A. 
§ 1111 insofar as section 3.304(b) stated that the 
presumption of sound condition could be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  The General Counsel determined 
that Section 3.304(b) was therefore invalid and should not be 
followed.  Id.  Recently, VA amended 38 C.F.R. § 3.304(b), 
effective May 4, 2005, to reflect the change in the 
interpretation of 38 U.S.C.A. § 1111 by the Federal Circuit 
and VA's General Counsel, and now provides that in order to 
rebut the presumption of soundness, VA must establish by 
clear and convincing evidence both that the disability 
existed prior to service and that it was not aggravated by 
service.  See 70 Fed. Reg. 23,027, 23,029 (May 4, 2005) (to 
be codified at 38 C.F.R. § 3.304(b)).  

The service medical records show that the veteran was seen on 
numerous occasions for left shoulder problems and that he was 
diagnosed as having a third-degree left acromioclavicular 
separation.  These records also indicate that he was placed 
on limited physical profile, and at service separation, the 
Reports of Medical History and Medical Examination, both 
dated in July 1984, reflect that service examiners reported 
that the veteran had a left acromioclavicular joint injury 
approximately three years earlier and that he had a clinical 
deformity of the left acromioclavicular joint.  In addition, 
as the Board observed in the December 2003 remand, the post-
service medical evidence shows that the veteran sustained a 
fracture of the left clavicle.

In support of this claim, the veteran cites the in-service 
evidence showing complaints and treatment for left shoulder 
problems, and he essentially argues that service connection 
is warranted for left shoulder disability because he did not 
have this condition prior to service and that it has been 
chronic since that time.  

In light of the foregoing, although the Board has reviewed 
the voluminous pertinent lay and medical evidence of record, 
because the record reveals in-service treatment for left 
shoulder problems and shows that the veteran currently 
suffers from left shoulder disability, the Board will focus 
on the evidence that relates to whether this disability 
clearly and unmistakably existed prior to service and whether 
there is clear and unmistakable evidence that the disability 
was not aggravated by service.  See Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

In addition to associating the service medical records and 
post-service records of the veteran's treatment for his left 
shoulder disability, during the course of this appeal, the 
veteran was afforded VA examinations in March 2000, December 
2001, and in compliance with the Board's December 2003 remand 
instructions, in October 2004.  

Because the earlier VA examination reports did not contain 
specific findings and conclusions addressing whether the 
veteran's left shoulder disability pre-existed his period of 
active duty, and if so, whether it was aggravated by or 
during service, in December 2003, the Board remanded this 
matter and instructed the RO to afford the veteran another VA 
examination, the report of which had to address numerous 
particular inquiries, including whether the veteran currently 
had left shoulder disability; if so, whether he developed 
that condition while on active duty or whether it pre-existed 
his period of service; and if it did pre-exist, whether it 
was aggravated, to include whether any increase was due to 
the natural progression of the disease.  

In compliance with the Board's December 2003 remand 
instructions, in October 2004, the veteran was afforded a 
comprehensive VA examination, and the physician prepared a 
detailed examination report that specifically addressed each 
of the Board inquiries.

After an extensive discussion of the veteran's medical 
history as well as the findings obtained during a physical 
examination, the examiner responded to the Board's numerous 
inquiries.  He stated that although there was no doubt that 
the veteran had a left shoulder disability, which he 
diagnosed as a third-degree acromioclavicular separation with 
evidence of fractures of the left mid and distal clavicle, he 
could not conclude, with any degree of medical certainty, 
that the veteran had a left shoulder disability that existed 
prior to service, i.e., the evidence did not clearly and 
unmistakably establish that the veteran's left shoulder 
disability pre-existed service.  See Wagner, VAOPGCPREC 3-
2003.  Further, the examiner noted that there was extensive 
documentation that the veteran was seen for complaints and 
treatment of left shoulder problems while the veteran was on 
active duty.  In addition, although he acknowledged that the 
veteran's sustained a post-service left shoulder injury, he 
opined that it was "reasonable to conclude" that his 
current left shoulder disability was related to service.

The October 2004 VA examiner's impression represents the only 
competent medical evidence addressing whether the veteran's 
left shoulder disability is related to service.  In light of 
that assessment, and in the absence of any contradictory 
medical evidence, the Board concludes that the evidence of 
record supports a finding that the veteran's left shoulder 
disability was incurred in service and therefore service 
connection is warranted for his left acromioclavicular 
separation with fractures of the left mid and distal 
clavicle.  See Wagner; VAOPGCPREC 3-2003.


ORDER

Service connection for residuals of fractures of the left mid 
and distal clavicle, with acromioclavicular separation is 
granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


